Citation Nr: 1404259	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for duodenal diverticulitis prior to December 12, 2011.

2.  Entitlement to an evaluation in excess of 30 percent for duodenal diverticulitis with irritable bowl from December 12, 2011.  

3.  Entitlement to an initial compensable evaluation for hemorrhoids.

4.  Entitlement to service connection for a stomach condition to include gastritis, to include as secondary to service-connected duodenal diverticulum or hemorrhoids. 

5.  Entitlement to service connection for ulcers, to include as secondary to service-connected duodenal diverticulum or hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978. 

This case was previously before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama RO.  The case was remanded by the Board in October 2011.  

A September 2012 rating decision following the Board remand assigned an increased rating of 30 percent rating for duodenal diverticulitis, effective from December 12, 2011, and also added irritable bowel to the service connected residuals associated with duodenal diverticulitis.  Thus, the Board finds that the appeal with respect to the claim for service connection for irritable colon syndrome that was remanded by the Board in October 2011 has been rendered moot.  As a higher rating for the Veteran's duodenal diverticulitis is available before and after December 12, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's duodenal diverticulitis as encompassing both matters as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file.

The claims for service connection for gastritis and ulcers addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to December 12, 2011, duodenal diverticulitis did not result in severe irritable colon syndrome manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress; moderately severe peritoneal adhesions; or moderately severe ulcerative colitis with frequent exacerbations.  

2.  From December 12, 2011, duodenal diverticulitis has not resulted in severe peritoneal adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage; or severe ulcerative colitis, with numerous attacks per year and malnutrition, with health only fair during remissions.  

3.  Hemorrhoids have not at any time during the appeal period been large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.   

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for duodenal diverticulitis prior to December 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114,  Diagnostic Codes (DCs) 7301, 7319, 7323, 7327 (2013).

2.  The criteria for a rating in excess of 30 percent for duodenal diverticulitis from December 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, DCs 7301, 7319, 7323, 7327 (2013).

3.  For the entire appeal period, the criteria for an initial compensable rating for hemorrhoids are mot met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, DC 7336 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Regarding claims for increased compensation such as with respect to the ratings assigned for diverticulitis in the instant case, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In the instant case, the Board finds that VA has satisfied its duty to notify with respect to the claim for increased compensation for diverticulitis under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial unfavorable decision issued in December 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for diverticulitis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for an increased rating for hemorrhoids arises from an appeal of the initial evaluation for this disability following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA as to the claim for an increased rating for hemorrhoids.    

VA's duty to assist the Veteran has also been satisfied with respect to the issues adjudicated herein.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The service treatment reports and VA and private clinical reports have been obtained, and the reports from VA examinations, most recently from those conducted in December 2011, have been obtained.  Taken together, the examinations that have been provided to the Veteran are adequate to adjudicate the claims for increased ratings on appeal because they contain histories obtained from the Veteran and thorough clinical findings relevant to the applicable rating criteria for the service connected diverticulitis and hemorrhoids.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the July 2011 hearing, the undersigned Veterans Law Judge adequately explained the claims adjudicated herein and suggested evidence that may support these claims.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured by the Board providing such explanation of the issues and suggesting submission of evidence in the subsequent remand the Board issued to develop the increased rating claims on appeal.  

As indicated, the appeal was previously remanded by the Board in October 2011, and this remand conferred upon the appellant the right to compliance with the instructions therein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reveals that there has been substantial compliance with the October 2011 remand as to the issues adjudicated herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In this regard, the Board notes that in addition to providing the Veteran with an examination addressing the claims for increased ratings for  diverticulitis and hemorrhoids pursuant to the instructions of the October 2011 remand, the RO, as requested in the Board remand, has obtained additional VA clinical records dated through December 2011 (such records have been associated with the Virtual VA file) and additional records from treatment provided by the Southeast Alabama Rural Health Association (SARHA) and other private medical providers.   

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issues adjudicated below, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  As such, the Board may proceed to adjudication of the claims for increased ratings for diverticulitis and hemorrhoids.   

II.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file reflects VA clinical reports dated through December 2011 that are documented to have been considered in the September 2012 supplemental statement of the case and a December 2013 brief submitted by the Veteran's representative, a copy of which has been physically added to the record.)  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern].  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (standing for the proposition that staged ratings are also for consideration in the appeal of other than initial ratings).  

A.  Diverticulitis

38 C.F.R. § 4.114 sets forth that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Under DC 7327, diverticulitis is rated as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture. 

Peritoneal adhesions are rated under the provisions of 38 C.F.R. § 4.114, DC 7301.  Moderately severe adhesions warrant a 30 percent rating and are manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged pain.  Severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating.  This is the maximum schedular rating assignable under DC 7301.

Under DC 7319, a 10 percent rating will be assigned for moderate irritable colon syndrome and related symptoms, to specifically include frequent episodes of bowel disturbance with abdominal distress.  The code envisions a 30 percent rating for severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the maximum schedular rating under DC 7319. 

Under DC 7323, where ulcerative colitis is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, a 100 percent rating is warranted.  Severe colitis, with numerous attacks per year and malnutrition, with health only fair during remissions, warrants a 60 percent rating.  A 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations. 38 C.F.R. § 4.114, DC 7323.  

With the above criteria in mind, the relevant evidence will be summarized.  The STRs reflect treatment for digestive problems.  Such problems continued after service, and the Veteran was hospitalized in August 1999 with diagnoses of upper gastrointestinal bleeding, a hiatal hernia, duodenal ulcers, and diverticulosis coli.  A September 2003 VA examination resulted in a conclusion by the examiner that the Veteran's duodenal diverticular symptoms were related to the stomach complaints the Veteran had in the military and "onward."  Following this examination, a December 2003 rating decision granted service connection for a duodenal diverticulum, and assigned a 10 percent for this disability under DC 7319 on the basis of it being demonstrated that such disability resulted in frequent episodes of bowel disturbances with abdominal distress. 

Thereafter, the evidence in pertinent part includes reports from an October 2007 VA examination.  An upper gastrointestinal series accomplished in conjunction with this examination resulted in an impression of a small sliding hernia without radiographic evidence of gastroesophageal reflux or evidence of chronic peptic esophagitis; very prominent rugal folds consistent with active gastritis; solitary diverticulum septum portion of the duodenum; and no evidence of gastric or peptic ulcer disease.  Symptoms described by the Veteran included right lower abdominal cramping type pain, rectal bleeding, diarrhea, and constipation  The Veteran told the examiner that he had not worked for five to 10 years and that was unable to work due to abdominal pain.  The examiner found that the Veteran's duodenal diverticulum resulted in moderate impairment in the ability to complete chores, shop, exercise, engage in recreation, and consume food and prevented him from playing sports.   

VA outpatient treatment reports reflect complaints of nausea in June 2008, epigastric abdominal pain in July 2008, and reference to a recent episode of diverticulitis in January 2009, at which time the Veteran was advised to maintain a high fiber diet.  Additional VA outpatient treatment reports not physically of record contained in the Virtual VA file dated through October 2011 do not describe a disability associated with the Veteran's diverticulosis that is significantly different in kind or degree from that shown on the VA outpatient treatment reports physically of record.    

At a March 2011 VA general examination, the Veteran reported gastrointestinal symptoms to include the following:  nausea, diarrhea, indigestion, heartburn, and abdominal swelling  He specifically denied having the following symptoms:  vomiting, constipation, abdominal masses, regurgitation, jaundice, incontinence, dysphagia, hematemesis, melena, or abdominal pain.  The gastrointestinal examination was negative, with normal bowel sounds.  The impression included a stable irritable colon, and it was indicated that the Veteran was not taking any medication for this condition and that the condition did not affect daily activities.  The examiner concluded there was no evidence presented at the examination or contained in the claims file that indicated the Veteran was unemployable due to his service-connected disabilities.  

At the July 2011 hearing before the undersigned, the Veteran reported that medication he was taking for his diverticulosis did not alleviate his symptoms, which were described as involving nausea and a bloating feeling in his stomach.  

At the most recent VA examination conducted in December 2011, symptoms described by the Veteran included moderate to severe soreness to sharp pain and  cramping to the right lower quadrant, bloating, gurgling in the abdomen, nausea, occasional vomiting, acid reflux, epigastric pain, and a constant foul taste to the mouth.  He denied diarrhea but described daily constipation.  The results of a September 2008 VA colonoscopy, revealing diverticulosis,  were discussed, and it was noted that the Veteran received continuing medication, Miralax, for his intestinal condition but that this condition had not resulted in any surgical treatment.  

With respect to the symptoms relevant to the applicable criteria shown at the December 2011 VA examination, the Veteran was said to not have diarrhea or alternating diarrhea but to suffer form abdominal distensions, anemia, nausea, and vomiting.  It was noted that the Veteran suffered from frequent episodes (more than 7 in last 12 months) of bowel disturbance with abdominal distress.  These episodes were said to typically occur at night "about every week," and to be accompanied by severe pain in the right lower abdomen, nausea, headaches, and dizziness.  No weight loss or malnutrition was described.  The examiner indicated that duodenal symptoms were recurrent and severe and involved pronounced abdominal pain on at least a monthly basis.  It was also indicated that the Veteran suffered from anemia and recurrent (4 or more) episodes of nausea and vomiting, but no hematemesis or melena.  No incapacitating episodes of a stomach or duodenum condition were described, and these conditions were said to not impact the Veteran's ability to work.  

Private treatment reports received after the December 2011 VA examination include a chief complaint of abdominal pain and nausea in March 2009; complaints of nausea and not being able to digest food in July 2011; reports from a January 2012 esophagogastroduodenoscopy that showed a normal duodenum; and reports from a February 2012 colonoscopy that showed diverticulosis characterized as being moderate in severity.  

Applying the pertinent legal criteria to the facts summarized above, the Board notes initially, as previously indicated, that a September 2012 rating decision following the Board remand assigned an increased rating of 30 percent rating for duodenal diverticulitis, effective from December 12, 2011 (the date of the December VA examination referenced above), and also added irritable bowel to the service connected residuals associated with duodenal diverticulitis.  Thus, as the 30 percent rating was not assigned effective from the date of the August 2006 claim, the first issue for consideration is whether a 30 percent rating may be assigned for the Veteran's diverticulitis prior to December 12, 2011.  AB v Brown, supra.  

Given the provisions of DC 7327, a 30 percent rating could be assigned for diverticulitis prior to December 12, 2011 if the Veteran had severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress so as to meet the criteria for a 30 percent codified at DC 7319 (irritable colon syndrome).  In this regard, while the Veteran complained about diarrhea at the October 2007 and March 2011 VA examinations, he specifically denied having constipation at the March 20011 VA examination, and VA outpatient and private treatment reports dated prior to December 12, 2011 could not reasonably be described as reflecting severe disability due to such symptoms as diarrhea or alternating diarrhea and constipation.  Moreover, at the March 2011 VA examination, the irritable colon condition was said to be stable, to not require medication, and to not affect daily activities.  As such, a 30 percent rating cannot be assigned under DC 7319 prior to December 12, 2011. 

A 30 percent rating prior to December 12, 2011, could also be assigned on the basis of peritoneal adhesions under DC 7301.  Such manifestations are not demonstrated by any clinical evidence prior to December 12, 2011, nor is it claimed that the Veteran suffers from peritoneal adhesions.  Therefore, a 30 percent rating prior to December 12, 2011 cannot be assigned under DC 7301.  Finally, a 30 percent rating prior to December 12, 2011 could be assigned under DC 7323 (ulcerative colitis) on the basis of moderately severe ulcerative colitis with frequent exacerbations.  In short, the Board finds that it was not until the December 2011 VA examination that frequent exacerbations of moderately severe symptoms typical of ulcerative colitis were shown, and that a 30 percent rating under DC 7323 cannot be assigned until the date of this examination.  In this regard, the March 2011 VA examination did not show that the Veteran was taking any medication for the condition at issue and that the condition was stable-it was until the December 2011 VA exanimation that it was indicated that there were frequent episodes of relevant symptoms.   

As for a 30 percent rating from December 12, 2011, a rating in access of 30 percent is not available for irritable colon syndrome under DC 7319, and peritoneal  adhesions are not clinically shown or alleged so as to warrant increased compensation under DC 7301.  Therefore, such a rating would require there to be severe colitis, with numerous attacks per year and malnutrition, with health only fair during remissions so as to meet the criteria for an increased (60 percent) rating under DC 7323.  

While the undersigned concedes that the disability at issue involves numerous attacks or episodes, none of the evidence set forth above or reviewed by the undersigned reflects that the disability at issue results in malnutrition or only "fair" health during remissions.  As support for this determination, attention is directed to the December 2011 VA examination reports that specifically found that malnutrition was not present and that the condition at issue did not impact work; the private January 2012 esophagogastroduodenoscopy that showed a normal duodenum; and the private February 2012 colonoscopy that showed only moderate diverticulosis.      

In short and based on the analysis above, the rating criteria for compensation in  excess of 10 percent for duodenal diverticulitis prior to December 12, 2011, and in excess of 30 percent from that date are not met.  

B.  Hemorrhoids

Under 38 C.F.R. § 4.114, DC 7336, a 10 percent rating is warranted when there is evidence of external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, which is the maximum disability rating available under DC 7336, is warranted when there is evidence of external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Veteran suffered from hemorrhoids during service, and he reported a longstanding history of the condition at the previously referenced October 2007 VA examination.  An August 2006 VA outpatient treatment report reflected the Veteran reporting that he had an external thrombotic hemorrhoid that had burst and had drained "[a] lot of blood."].  It was noted that the Veteran was taking sitz baths three times a day.  Upon examination, the swelling was said to be subsiding with a scant drainage of blood.  An August 2007 VA outpatient treatment report noted complaints of rectal discomfort and the statement by the Veteran that he often noticed hemorrhoidal tags.  Upon examination at that time, no hemorrhoidal tags were present.  The impression following the October 2007 VA examination included hemorrhoids.  A January 2009 VA outpatient treatment report noted that the Veteran's hemorrhoids were stable.

At the March 2011 VA general medical examination, the Veteran reported that his abdominal/gastrointestinal symptoms included hemorrhoids.  He declined a rectal examination at that time and reported no flare-ups of hemorrhoids at the time of the examination.  The examiner concluded that the Veteran's hemorrhoids had no effect on his daily activities.  The Veteran asserted that he was unemployable due to his hemorrhoids, which he asserted flared three times a week, but the examiner, as previously indicated, found no evidence at the examination or in her review of the claims file that the Veteran was unemployable due to his service connected conditions.  

At the July 2011 hearing before the undersigned, the Veteran testified as to fissures associated with his hemorrhoids.

The reports from the VA rectal examination completed in December 2011 noted that the Veteran had mild or moderate internal hemorrhoids, as demonstrated on an endoscopy accomplished in 2008.  The physical examination conducted at that time was said to be normal, with no external hemorrhoids, anal fissures, or other abnormalities.  The examiner stated that the hemorrhoids did not impact the Veteran's ability to work.  Following the December 2011 VA examination, a February 2012 colonoscopy conducted at a private medical facility showed 2 medium grade internal hemorrhoids.  

Applying the pertinent criteria to the facts summarized above, a compensable rating for hemorrhoids under DC 7336 requires evidence of external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Such manifestations are simply not  demonstrated by the far majority of the clinical evidence of record as summarized above or by VA outpatient treatment reports not physically of record contained in the Virtual VA dated through October 2011.  In this regard, while the Veteran reported in August 2006 that a thrombotic external hemorrhoid had burst, the physical examination at that time showed that this hemorrhoid was subsiding with a scant drainage of blood.  Moreover, the Veteran reported no hemorrhoids at the time of the March 2011 VA examination and none were observed at the December 2011 VA rectal examination.  Finally, while hemorrhoids were shown by the private a February 2012 colonoscopy, these findings did not describe large, thrombotic, irreducible hemorrhoids or those with excessive redundant tissue.  As such, the Board finds that the rating criteria for compensable rating for hemorrhoids are not met at any time since the date of the grant of service connection, August 7, 2006. 38 C.F.R. § 4.114, DC 7336.
C.  Other Considerations

The Board emphasizes that in making the above determinations, staged ratings for the Veteran's disabilities beyond those already assigned are not warranted as the Veteran's symptomatology has otherwise remained stable throughout each time period during the appeal.  See Fenderson, Hart, supra.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions, to include in sworn testimony presented to the undersigned at the July 2011 hearing, with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected duodenal diverticulitis and hemorrhoids.  There are no additional symptoms of the service-connected disabilities at issue.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, 26 Vet .App. 237 (2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Id. (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extraschedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue. 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009) that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, a May 2011 rating decision, to which the Veteran did not file an appeal, denied a claim for TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315   (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for duodenal diverticulitis prior to December 12, 2011 and in excess of 30 percent from that date as well as a compensable rating for hemorrhoids.  Therefore, the benefit of the doubt doctrine is not applicable with respect to the claims for ratings in excess of 10 percent for duodenal diverticulitis prior to December 12, 2011 and in excess of 30 percent from that date as well as the claim for a compensable rating for hemorrhoids, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

ORDER

A rating in excess of 10 percent for duodenal diverticulitis prior to December 12, 2011 is denied. 

A rating in excess of 30 percent for duodenal diverticulitis with irritable bowl from December 12, 2011 is denied. 

An initial compensable evaluation for hemorrhoids is denied.


REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims for service connection for a stomach condition to include gastritis and ulcers, the case must be remanded again to ensure compliance with the duty to assist with respect to these claims. 

As they do not reflect substantial compliance with the instructions of the October 2011 remand, the Board finds that the opinions following the December 2011 VA examination with respect to the claims for service connection for a stomach condition to include gastritis and ulcers are inadequate.  In this regard, the December 2011 opinion with respect to secondary service connection contained, instead of a rationale, a mere recitation of the STRs.  Moreover, there was no opinion provided with respect to aggravation by service connected disability. Thus, an addendum opinion from, if possible, the nurse practitioner who rendered this opinion is necessary.  See 38 U.S.C.A. § 5103A(d); 8 C.F.R. § 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra.  

In light of the necessary development described above and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will also be requested to conduct the appropriate action to obtain any additional records which may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records reflecting treatment for stomach disability to include gastritis or ulcers.  
All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  After completing the above, undertake any further development warranted by the record.  Then the RO should obtain an addendum opinion from, if possible, the VA nurse practitioner who completed the December 2011 opinion.  The necessity of further examination is left to the discretion of the medical professional selected to provide the opinion.  The claims folder should be made available to the clinician who completes the opinion, and he or she is asked to review the pertinent evidence, to include any received as a result of the development requested above, as well as the Veteran's lay assertions.  After reviewing the claims folder, the following opinion should be rendered:   

Is it at least as likely as not (50 percent probability or more) that any currently diagnosed stomach disability to include gastritis or ulcers are caused or aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), the Veteran's service-connected duodenal diverticulitis with irritable bowl syndrome or hemorrhoids?  In making this determination, the medical professional is  asked to distinguish the issue of (a) causation from (b) aggravation.  If the opinion is to the effect that service-connected disability did not cause, but aggravated, a stomach disability to include gastritis or ulcers, the opinion should identify, to the extent possible, the degree of such disability that is due to such aggravation.

The clinician should prepare a printed (typewritten) report setting forth the opinion and provide a complete rationale for all conclusions reached.  It is imperative that the clinician offer a detailed analysis for all conclusions supported by specific references to the Veteran's claims file, including the clinical records and the Veteran's lay assertions.  

3.  Upon completion of the above, the RO should readjudicate the claims remaining on appeal.  If the either claim remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


